Citation Nr: 1109156	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  00-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a Veteran who apparently participated in a U.S. Naval Reserve Officer Training Corps (NROTC) program from May 1961 to May 25, 1967 (with no active duty, only active duty for training) and served on active duty in the U.S. Air Force from May 26, 1967 to July 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In December 2003 and June 2006, the case was remanded for additional development/ notice.  The Veterans Law Judge who remanded this matter in June 2006 has retired, and the case was reassigned to the undersigned.

The matters of service connection for a left knee disability and for a left ankle disability were denied initially in an October 1999 rating decision as not well-grounded.  The denial of service connection for a left knee disability was then confirmed by April 2000 and September 2000 rating decisions.  The Veterans Claims Assistance Act of 2000 enacted in the interim eliminated the concept of a well-grounded claim, and also provided that, under certain circumstances, claims that were denied as not well-grounded and became final during the period from July 14, 1999, to November 9, 2000, were to be re-adjudicated as if the denial had not been made.  The April 2002 rating decision (properly) re-adjudicated the claims de novo under those provisions.

In December 2009, the Board issued a decision that denied the Veteran's claims.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court vacated the Board's decision and remanded the issues to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.






FINDINGS OF FACT

1. A left knee disability was not noted when the Veteran was examined for enlistment; however, clear and unmistakable evidence shows that such disability pre-existed his active service.

2. Clear and unmistakable evidence shows that the Veteran's left knee disability did not increase in severity beyond natural progression during his active service; his current left knee disability is not shown to be related to his service.

3. A left ankle disability was not noted in service; the preponderance of the evidence is against a finding that the Veteran's current left ankle disability is related to his service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

2. Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the April 2002 rating decision.  March 2001, April 2004, and June 2006 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In March 2001, the Veteran indicated that he had been referred to Dr. J.D.T. in 1967 for an orthopedic consult; he also indicated that Dr. J.D.T. was deceased but that records might be retrievable from the El Paso County Medical Society.  In April 2001, the society's assistant director responded that they were a professional organization for physicians and did not retain physicians' records.  The Veteran was advised of the unavailability of these records in May 2001.  The RO arranged for VA examinations in June 2003 and May 2004.  

The 2004 examination is adequate for rating purposes.  It reflects familiarity with the entire record and includes a detailed explanation of rationale.  The examiner noted that he had reviewed the claims folders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified any pertinent evidence that remains outstanding, and in a September 2009 statement indicated that he did not have any more information or evidence to submit. VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

A March 1960 treatment record from a U.S. military hospital in Frankfurt, Germany, shows that the Veteran was admitted (as a military dependent) for left knee effusion.  The etiology was undetermined, and he was treated with aspiration of the left knee joint.  March 1960, September 1960, and October 1960 X-rays of the left knee revealed no evidence of bone or joint abnormality.

On May 1961 entrance examination for the U.S. Naval Reserves, a clinical evaluation of the Veteran's lower extremities was normal.  His report of medical history noted that his left knee had been aspirated in March 1960 without any further problems.  This was not considered disqualifying, and he was found physically qualified for active duty for training.  In June 1961, the Veteran was referred for an orthopedic consultation due to his past history of a spontaneous effusion in March 1960.  It was noted that he had experienced a few subsequent minor effusions; there was no associated pain nor did any of these episodes follow trauma.  The Veteran had, however, re-injured his left knee in September 1960 while playing football.  A June 1961 X-ray of the left knee revealed no evidence of abnormality or pathology, and a diagnosis was deferred.

Subsequent military treatment records show that the Veteran periodically complained of left knee pain.  In February 1962 and March 1962, there was no evidence of trauma, but in April 1963 and July 1963, he reported falling on his left knee with minor abrasions.  On March 1964 annual physical examination, his lower extremities were normal on clinical evaluation.

In November 1964, the Veteran was admitted for recurrent effusion of the left knee.  It was noted that he had a 5-year history of intermittent effusion of the left knee, starting with an initial episode that was not associated with any injury.  Several months later, he had two separate injuries while playing football.  The first injury resulted in torn cartilage and the second a fracture of the tibia requiring 3 months of casting.  The recurring effusions, however, were not related to activity and were not associated with pain.  The final diagnosis was left knee effusion of undetermined etiology.

On March 1965 examination for retention in the U.S. Naval Reserves, the Veteran was noted to have recurrent left knee effusion.  This was considered disqualifying. In July 1965, he was referred for an orthopedic evaluation.  The impression was that there was definite evidence of chondromalacia of the patella, with history of intermittent documented effusion.  Consequently, he was not found acceptable for military service.  On July 1966 annual physical examination, the Veteran was noted as being under observation for his history of a swollen, painful left knee.  He was referred for a private orthopedic consultation; the impression was that he had an internal derangement of the left knee with a tear of the lateral meniscus.  It was recommended that he have a surgical excision of the left knee lateral meniscus if his symptoms warranted such a procedure.

On October 1966 service entrance examination for the U.S. Air Force (officer training school) the Veteran's lower extremities were normal on clinical evaluation.  His report of medical history noted that he had been hospitalized in March 1960 for left knee effusion.  It was also reported that he had not had any symptoms or recurrent episodes since that time.  A February 1967 X-ray of the left knee revealed no evidence of abnormality or pathology.

The Veteran's active duty period began in May 1967.  In June 1967, the Veteran complained of knee pain and stiffness.  His history of recurrent left knee effusions was reviewed, and he was referred for an orthopedic consultation.  Synovitis was diagnosed.  It was recommended that the Veteran withdraw from officer training school due to the synovitis.  On July 1967 medical examination, it was noted that the Veteran sustained a torn left medial meniscus in a football injury in 1960 for which he was treated with physical therapy and casting.  In 1961, he sustained a stress fracture to the left tibia.  From 1961 to 1964, he experienced recurrent effusions of the left knee joint, which were occasionally aspirated.  It was further noted that since entering officer training school, the Veteran had complained of continuous and progressive pain in the left knee joint and left ankle.  On physical examination, there was tenderness over the medial and lateral aspects of the left tibial plateau, and tenderness over the left talar area.  There was no effusion and no abnormalities of the knee or ankle ligaments.  Synovitis of the left knee with periostitis was diagnosed.  The examiner opined that this condition pre-existed service, and was not aggravated by service beyond the normal progression of the disease; he recommended that the Veteran be discharged from service.

In a July 1967 medical board report, it was indicated that the Veteran's application for discharge was approved.  Specifically, it was found that his synovitis of the left knee with periostitis had an approximate date of origin in 1960, and thus existed prior to service.  It was also found to have not been permanently aggravated by service.

No medical records are available for the almost 30-year period from July 1967 to April 1997.  April 1997 to September 1997 private treatment records from Dr. S.K.O. are silent for any complaints, findings, treatment, or diagnoses relating to the left knee or left ankle.  They show treatment related to the Veteran's April 1997 cerebrovascular accident with resulting right-sided hemiparesis.

February 1998 to February 1999 private treatment records from Dr. P.B. show that in February 1999, the Veteran complained of pain and swelling in his left knee.  It was noted that he had his knee aspirated four times in the past.  No effusion of the left knee was noted upon examination.  Internal disruption of the anterior cruciate ligament with subsequent traumatic degenerative joint disease was assessed, and an X-ray of the left knee was requested.  It showed no evidence of joint disease or of old bony injury, though it was noted that the normal X-ray did not exclude an anterior cruciate ligament injury.  In a February 1999 letter, Dr. P.B. stated, "[The Veteran has] an internal disruption in [his] left knee.  This is the result of an injury that occurred in 1966."

January 1999 to April 2005 treatment records are silent for any complaints, findings, treatment, or diagnoses relating to the left knee or left ankle.  In January 1999, it was noted that the Veteran had a past medical history of left knee torn lateral meniscus.

In a November 2000 letter, the Veteran stated that although his left knee was aspirated in 1958, this was due to suspected "TB."  He then described a 1965 knee injury, and stated that he did not complain of knee problems until July 1967.

In an April 2001 statement from the Veteran's former spouse, J.C.H., she states that the Veteran "returned from active duty in the U.S. Navy with an injury to his left ankle and knee."

On June 2003 VA examination, the Veteran described being pushed down a flight of stairs in 1965, injuring his knee and ankle, and having had problems with them ever since this accident.  He denied any prior knee or ankle problems, and denied any surgical treatment or effusion of either joint.  After a physical examination, the following were diagnosed: anterior cruciate ligament deficiency in the left knee with a possible meniscal tear (based on examination and complaints of walking), and history of ankle strain currently asymptomatic with full range of motion in the left ankle.  The examiner opined that the Veteran's left knee disability was "caused by the fall he [described] in service."  He did not think it was an aggravated disability of a preexisting condition, as the Veteran's claims file was silent for any preexisting left knee disorders.  Regarding the Veteran's left ankle disability, the examiner also opined that it was "related to his period of service," as that was when the Veteran reported injuring his ankle.  The examiner explained that the Veteran had denied any other injuries to the ankle.

On May 2004 VA examination, anterior cruciate ligament insufficiency and meniscal degeneration in the left knee and chronic strain of the left ankle were diagnosed.  The examiner opined that it was "less likely as not" that the Veteran's current left ankle and knee disabilities were causally related to his May to July 1967 period of active duty.  The examiner reviewed the Veteran's claims file, including his STRs, and found that a preexisting left knee disability had been clearly noted upon his entrance into service.  The record was also silent for a traumatic left knee or ankle injury in 1967, as alleged by the Veteran.  In the absence of a specific injury or episode of aggravation, the examiner could not find that the Veteran's left knee disability was aggravated in service beyond the normal progression of the disease.  In particular, the examiner pointed to a July 1967 medical examination, when the Veteran's left knee and ankle symptoms were noted to be "CONTINUOUS" (emphasis in original May 2004 VA examination report) from the time of his entrance to his separation.  

The examiner noted the statement from the Veteran's former spouse reporting that he returned from service with a "hurt knee," and stated that this was not inconsistent with the diagnosis that the Veteran had been given at the time of his separation from service, "synovitis . . . with periostitis."  The examiner explained that such diagnosis did not necessarily imply a traumatic injury; rather, the diagnosis of "-it is" was consistent with a chronic inflammatory process which, in turn, was consistent with his history of recurrent effusions of unknown etiology which began "prior to military service."  Regarding the Veteran's left ankle disability, the examiner found that his STRs were silent for any diagnoses relating to the joint.  However, as the Veteran had suffered from a knee disability for about 7 years at this point, it was his opinion that his ankle pain/swelling developed as secondary to his knee dysfunction.  The examiner explained that, despite the Veteran's allegations of a traumatic ankle injury in service, there was no documentation in the record of such.  Therefore, to opine that his ankle symptoms were attributable to a direct injury in service (or as secondary to such) when there was no documentation of a "trauma diagnosis [or] evidence of treatment" would be speculative.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service (which includes active duty for training).  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee disability.

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

A left knee disability was not noted when the Veteran was examined for service entrance.  Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  See also 38 C.F.R. § 3.304(b)(1) (History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).

However, the presumption of soundness has been rebutted in this case as the record contains clear and unmistakable evidence that a left knee disability pre-existed the Veteran's service and that the pre-existing disability was not aggravated in service.  First, a March 1960 treatment record from a U.S. military hospital in Frankfurt, Germany, shows that the Veteran's left knee was aspirated following effusion.  This evidence, coupled with notations of a past knee condition in his reports of medical history, clearly and unmistakably establishes that a left knee disability pre-existed the Veteran's active service.

Second, there is clear and unmistakable evidence that the left knee disability was not aggravated in service.  See Wagner, supra.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 C.F.R. § 3.306(b).  Whether a disability increased in severity is in large measure a medical question.  There is no medical evidence of an increase in severity of the Veteran's left knee disability beyond natural progress.  The STRs and the 2004 VA examination both noted that his symptoms in service were continuous, which did not suggest an increase in severity, but rather that a constant level of disability was maintained.  Significantly, his STRs show that recurrent complaints of left knee effusion in service were not brought on by any traumatic events.  Orthopedic evaluations and X-rays conducted through the years were also consistently silent for any abnormalities in the knee ligaments.  See also July 1967 medical examination report (opining that the Veteran's left knee synovitis with periostitis existed prior to entry into service and had not been aggravated by service beyond its natural progression).  Although the pre-existing left knee disability was symptomatic during service, there is nothing in the STRs to suggest that it increased in severity during, or was aggravated by, his service.  In July 1967, the medical board found that the Veteran's left knee disability was not incurred in or permanently aggravated by service.  

The record also includes postservice medical evidence that supports the conclusion that there is clear and unmistakable evidence that the left knee disability was not aggravated in service.  Most probative and persuasive is the opinion of the 2004 VA examiner who reviewed all the evidence of record and noted that the contemporaneous STRs describe the Veteran's left knee symptomatology as continuous, which indicates a consistency in symptomatology that argues against a worsening of the condition during active service.

The physician who conducted the May 2004 VA examination reviewed the Veteran's claims file and explained the rationale for his opinion. Specifically, he opined that (in the absence of a specific episode of injury or aggravation) the Veteran's left knee disability was not aggravated in service beyond the normal progression of the disease. It was explained that the Veteran's recurrent left knee effusions without a known etiology were consistent with a chronic inflammatory process. The Board finds no reason to question the competence of the VA examiner in attributing his left knee complaints in service to natural progression; significantly, there is no competent evidence to the contrary (i.e., no medical opinion indicating that any left knee complaints for which the Veteran was treated in service was not due to natural progression).
As the May 2004 VA examiner's opinion was based on a complete and more accurate factual background, contains a complete description of the left knee disability, and explains the rationale for the opinion, the Board finds it probative and persuasive.  

The Board notes that at first glance there is evidence that tends to support a claim for direct service connection (as opposed to one based on aggravation), including a February 1999 statement from Dr. P.B. opining, in its entirety:  "You have an internal disruption of your left knee.  This is the result of an injury that occurred in 1966.  You have an anterior cruciate tear and subsequent traumatic degenerative joint diseases of the left knee."

However, an opinion such as this that contains only data and conclusions without any supporting analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)  Dr. P.B. does not explain the rationale for his opinion, and merely states his conclusion.  The Court has held, "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

Likewise, the June 2003 VA examiner's opinion appears to support a claim for direct service connection at first glance in that the 2003 examiner concluded that the Veteran's left knee disability was "caused by the fall he [described] in service," and was not an aggravated disability of a preexisting condition.  However, the Court has held that such an opinion, which is based on an inaccurate history provided by the Veteran, cannot have any significant probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The June 2003 opinion is clearly based on an inaccurate history.  First, the  examiner notes that the Veteran reported "no previous problems with the left knee" and that he injured his knee when he was pushed down a flight of stairs "and he thinks this occurred in 1965."  Further, it is significant that prior to concluding that there was no aggravation of a left knee disorder in this case, the 2003 examiner stated "[r]egarding any preexisting left knee disorder, none was documented in his notes or records and none was reported by the patient."  

However, as is noted above, it is clear that the Veteran had problems with the left knee well before his sole period of active service began in 1967.  Starting in 1960 there are repeated references to left knee effusion (1960); left knee reinjury due to football (September 1960); and treatment for effusion (1962, 1963, 1964); chondromalacia of the patella (July 1965); and internal derangement of the left knee with a tear of the lateral meniscus (1966).  Given that the 2003 opinion is based on such an inaccurate history provided by the Veteran and by an inadequate review of the medical evidence, that opinion cannot have any significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion). 

The Joint Motion requested that the Board address the competency and credibility of the Veteran and his former spouse with respect to their lay statements made in connection with this claim for benefits.  

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (concerning mental illness).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  "Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements . . . ."  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

With respect to his former spouse, her statement, in its entirety, is: "June 1964, [Veteran] returned from active duty in the U.S. Navy with an injury to his left ankle and knee."  

The Board finds that the Veteran's ex-wife is not competent to state whether the Veteran received such an injury because it is clear from the context of her statement that she did not observe the incurrence of the injury-she infers that it occurred at a time that she was not with the Veteran, when he was on "active duty" in 1964 and that she only became aware of the incident after it happened.  She is not describing any aspect of an ankle or knee problem using her own observations.

In this regard, the former spouse's statement, assuming, arguendo, that it is competent and credible, is not probative with respect to whether the Veteran had a left ankle and knee injury during his period of active service.  This is so because the only period of active service verified by the service department is the period of service in the Air Force from May to July 1967.  The National Personnel Records Center (NPRC) specifically noted in an October 1997 written statement that the Veteran had no active service in the Navy.  Therefore, the Veteran's former spouse's statement regarding an injury in 1964 in the Navy is not probative with respect to whether he had knee and ankle injuries incurred during his sole period of active service in 1967 with the Air Force.  In fact, her statement, at face value, weighs against the Veteran's claim for direct service connection as it tends to show that he had knee and ankle problems prior to service.  As discussed above, the Board acknowledges that the Veteran had knee problems prior to service.

Turning to the Veteran's own lay statements regarding a left knee and left ankle injury in service and his statements regarding whether his current left knee and left ankle disabilities are attributable to any injuries he sustained in service, the Board finds that he is competent to describe symptoms like buckling, locking and giving way in the knee and symptoms like swelling and popping in the ankle that were noted in his VA examination reports.  

However, the Veteran is not competent to opine on a complex medical diagnosis like the "torn lateral meniscus (L) knee-fused left ankle-(1965)", that he claimed in his 1999 application for compensation.  This is so because these types of internal problems, a torn meniscus or a joint fusion, are too complex.  These types of disorders, like arthritis, are not capable of lay observation but are internal problems that require diagnostic tools, like X-rays, to diagnose.  See Woehlaert, 21 Vet. App. at 456; Clemons, 23 Vet. App. at 1.

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the Veteran's pre-existing left knee injury during service, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his ex-wife are shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

The appellant has related his current left knee and left ankle problems to an incident in service when he fell down a flight of stairs.  Even assuming he is competent to relate his injury to his current symptoms, these accounts are not credible as they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).  This is particularly true when the evidence is clear and convincing that the Veteran's left knee and ankle problems developed as a result of pre-service injury and were not aggravated by service.

Further, assuming the Veteran's statements are competent, they lack credibility because they are inconsistent.  This is so because initially the Veteran repeatedly described his injury (fall down the stairs) as occurring in 1965, prior to his only period of active service.  See March 1999 VA Form 21-526; 2003 VA examination report.  However, he has now also reported that his fall down the stairs occurred in 1967 during his period of active service, and not 1965.  See May 2000 written statement stating he tore his meniscus in July 1967; 2004 VA examination report.  In another statement, he states that his fall down the stairs occurred in 1965, yet he had no knee problem until July 1967.  See September 2000 written statement.  Accordingly, the Board places no probative value on his statements.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's preexisting left knee disability increased in severity during, or as a result of, his service beyond natural progression, or that it had its onset in service.  Accordingly, the claim of service connection for a left knee disability must be denied.

Left ankle disability.

It is not in dispute that the Veteran currently has a chronic left ankle strain, as such was diagnosed on May 2004 VA examination.  A review of the record found that the only notation of a left ankle complaint in service was on July 1967 medical examination when it was noted that the Veteran had complained of continuous and progressive pain in his left ankle since entering officer training school; his left ankle was normal on examination (there was no effusion or abnormalities noted in his left ankle ligaments).  As no diagnosis was given for his left ankle complaints then, or at any time prior to his separation from service, service connection for a chronic left ankle strain on the basis that it became manifest in service and persisted is not warranted.

Consequently, what must be shown to establish service connection for a left ankle disability is that such disability is related to disease or injury in service.  The record includes postservice medical evidence that tends to support the Veteran's claim that his left ankle disability was causally related to his service and medical evidence that is against such claim.  

The June 2003 VA examiner's opinion appears to support a claim for direct service connection at first glance in that the 2003 examiner concluded that the Veteran's left ankle disability "are related to his period of service, as he reports this is when he injured the ankle."  As discussed above, the conclusions of the 2003 examination report have been found to be based on an inaccurate history.  The Court has held that such an opinion cannot have any significant probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In contrast, the physician who conducted the May 2004 VA examination reviewed the Veteran's claims file and provided a rationale for his opinion.  Specifically, he opined that it was at least as likely as not that the Veteran's left ankle disability developed secondary to his nonservice-connected left knee disability, and that it was unrelated to his service, to include as due to traumatic injury therein.  The examiner found that it would be speculative to attribute any current left ankle disability to trauma in service because there was no diagnosis of trauma in the contemporaneous medical records and there was no evidence of treatment.  The Board finds that these conclusions are adequately supported by the evidence and finds this medical conclusion to be probative and persuasive.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the Veteran's ex-wife's brief statement, the Board finds that she is not competent to state whether the Veteran received an ankle injury because it is clear from the context of her statement that she did not observe the incurrence of the injury-she infers that it occurred at a time that she was not with the Veteran, when he was on "active duty" in 1964 and that she only became aware of it after the incident happened.  She is not describing any aspect of an ankle problem using her own observations.

In this regard, the former spouse's statement, even assuming, arguendo, that it is competent and credible, is not probative with respect to whether the Veteran had a left ankle and knee injury during his period of active service.  Given that the only period of active service verified by the service department is the period of service in the Air Force from May to July 1967, the Veteran's former spouse's statement regarding an injury in 1964 in the Navy does not support that he had knee and ankle injuries incurred during his sole period of active duty in 1967.  In fact, her statement weighs against his claim for direct service connection, as it tends to show that he had ankle problems prior to service.  As discussed above, the Board acknowledges that the Veteran had knee problems prior to service and the medical evidence relates his ankle problems to the knee disability.

To the extent that the Veteran is competent to describe his injury and his symptoms, his accounts are not credible as they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).  This is particularly true when the preponderance of the evidence shows that the Veteran's left ankle problems are due to a nonservice-connected left knee disorder.  Further, the Veteran's statements are not credible because they are inconsistent, as discussed above.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left ankle disability had its onset in, or is related to, his service. Accordingly, the claim must be denied.




ORDER

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


